19-11608-mew           Doc 240        Filed 07/23/19 Entered 07/23/19 11:58:10                      Main Document
                                                    Pg 1 of 3


     Joshua A. Sussberg, P.C.                                    Joseph M. Graham (admitted pro hac vice)
     Christopher T. Greco, P.C.                                  KIRKLAND & ELLIS LLP
     KIRKLAND & ELLIS LLP                                        KIRKLAND & ELLIS INTERNATIONAL LLP
     KIRKLAND & ELLIS INTERNATIONAL LLP                          300 North LaSalle
     601 Lexington Avenue                                        Chicago, Illinois 60654
     New York, New York 10022                                    Telephone:       (312) 862-2000
     Telephone:      (212) 446-4800                              Facsimile:       (312) 862-2200
     Facsimile:      (212) 446-4900

     Counsel to the Debtors and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                    )
     In re:                                                         )     Chapter 11
                                                                    )
     HOLLANDER SLEEP PRODUCTS, LLC, et al., 1                       )     Case No. 19-11608 (MEW)
                                                                    )
                                        Debtors.                    )     (Jointly Administered)
                                                                    )

                             AGENDA FOR HEARING TO BE HELD
                   JULY 24, 2019, AT 12:00 P.M., PREVAILING EASTERN TIME

     Time and Date of Hearing: July 24, 2019, at 12:00 p.m., prevailing Eastern Time

     Location of Hearing:              The Honorable Judge Michael E. Wiles
                                       United States Bankruptcy Court for the Southern District of New York
                                       One Bowling Green, Courtroom 617
                                       New York, New York 10004
     Copies of Motions:                A copy of each pleading can be viewed on the Court’s website at
                                       http://www.nysb.uscourts.gov and the website of the Debtors’ notice
                                       and     claims     agent,   Omni     Management       Group,     at
                                       www.omnimgt.com/hollander. Further information may be obtained
                                       via email at hollander@omnimgt.com, or by calling (844) 212-9942
                                       (for domestic or Canadian callers), or internationally at
                                       (818) 906-8300.




 1
       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, are: Dream II Holdings, LLC (7915); Hollander Home Fashions Holdings, LLC (2063); Hollander Sleep
       Products, LLC (2143); Pacific Coast Feather, LLC (1445); Hollander Sleep Products Kentucky, LLC (4119);
       Pacific Coast Feather Cushion, LLC (3119); and Hollander Sleep Products Canada Limited (3477). The location
       of the Debtors’ service address is: 901 Yamato Road, Suite 250, Boca Raton, Florida 33431.


                                                            1
 KE 63105836
19-11608-mew        Doc 240   Filed 07/23/19 Entered 07/23/19 11:58:10           Main Document
                                            Pg 2 of 3


 I.   Disclosure Statement Approval

               1.      Debtors’ Motion for Entry of an Order (I) Approving (A) the Adequacy of
                       Information in the Disclosure Statement, (B) Solicitation and Notice
                       Procedures, and (C) Certain Dates with Respect to Plan Confirmation, and
                       (II) Granting Related Relief [Docket No. 107].

                       Objection Deadline: July 17, 2019, at 4:00 p.m., prevailing Eastern Time.

                       Related Documents:

                       A.     Debtors’ Joint Plan of Reorganization Pursuant to Chapter 11 of the
                              Bankruptcy Code [Docket No. 21].

                       B.     Debtors’ Motion Seeking Entry of an Order (I) Approving the
                              Bidding Procedures and Related Dates and Deadlines,
                              (II) Scheduling Hearings and Objection Deadlines with Respect to
                              the Debtors’ Disclosure Statement and Plan Confirmation, and
                              (III) Granting Related Relief [Docket No. 22].

                       C.     Disclosure Statement for the Debtors’ Joint Plan of Reorganization
                              Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 108].

                       D.     Notice of Disclosure Statement Hearing [Docket No. 109].

                       E.     Order Approving the Bidding Procedures, Scheduling the Bid
                              Deadlines and the Auction, Approving the Form and Manner of
                              Notice Thereof, Scheduling Hearings and Objection Deadlines with
                              Respect to the Sale, and Granting Related Relief [Docket No. 180].

                       F.     Notice of Filing of Exhibits to Disclosure Statement for the Debtors’
                              Joint Plan of Reorganization Pursuant to Chapter 11 of the
                              Bankruptcy Code [Docket No. 216].

                       G.     Debtors’ First Amended Joint Plan of Reorganization Pursuant to
                              Chapter 11 of the Bankruptcy Code [Docket No. 233].

                       H.     Disclosure Statement for the Debtors’ First Amended Joint Plan of
                              Reorganization Pursuant to Chapter 11 of the Bankruptcy Code
                              [Docket No. 234].




                                                2
19-11608-mew    Doc 240       Filed 07/23/19 Entered 07/23/19 11:58:10           Main Document
                                            Pg 3 of 3


                        I.     Debtors’ Statement with Respect to the Objection to the Debtors’
                               Disclosure Statement Motion [Docket No. 238].

                               Responses Received:

                        J.     Objection to Motion and Debtors’ Disclosure Statement for the Joint
                               Plan of Reorganization Pursuant to Chapter 11 of the Bankruptcy
                               Code [Docket No. 224].

                        Status: This matter is going forward.



 New York, New York                          /s/ Joshua A. Sussberg, P.C.
 Dated: July 23, 2019                        Joshua A. Sussberg, P.C.
                                             Christopher T. Greco, P.C.
                                             KIRKLAND & ELLIS LLP
                                             KIRKLAND & ELLIS INTERNATIONAL LLP
                                             601 Lexington Avenue
                                             New York, New York 10022
                                             Telephone:     (212) 446-4800
                                             Facsimile:     (212) 446-4900

                                             - and -

                                             Joseph M. Graham (admitted pro hac vice)
                                             KIRKLAND & ELLIS LLP
                                             KIRKLAND & ELLIS INTERNATIONAL LLP
                                             300 North LaSalle Street
                                             Chicago, Illinois 60654
                                             Telephone:     (312) 862-2000
                                             Facsimile:     (312) 862-2200

                                             Counsel to the Debtors and Debtors in Possession




                                                3
